PER CURIAM.
We affirm the judgment and sentence of the trial court. However, an indigent person’s probation cannot be revoked for failure to pay supervisory fees unless there is a positive finding that the defendant was financially able to make such payments. Coxon v. State, 365 So.2d 1067 (Fla.2d DCA 1979).
We therefore strike that portion of the order regarding appellant’s violation of the condition which required supervisory fee payments. As amended, the judgment and sentence is affirmed.
HOBSON, A. C. J., and GRIMES and SCHOONOVER, JJ., concur.